             Case 4:19-cv-01106 Document 1-2 Filed on 03/26/19 in TXSD Page 1 of 2


  From:    Sharon Howell Sharon.Howell@tdcj.texas.gov
Subject:   RE: spiritual advisor for patrick murphy
   Date:   March 5, 2019 at 9:35 AM
     To:   Dow, David R DDow@Central.UH.edu
    Cc:    Newberry, Jeff jrnewber@Central.UH.EDU, Marshall, Edward Edward.Marshall@oag.texas.gov


       David –

       The presence of the TDCJ chaplain is en6rely an inmate’s choice, so your request that the
       chaplain not touch Mr. Murphy is ﬁne. The chaplain does not even need to be present in the
       chamber if Mr. Murphy would prefer that. We also do not have a problem with the body
       res6ng for seven minutes aDer his death. That 6ming is consistent with what happens with
       every execu6on performed in Texas. We will not agree to let the body rest undisturbed for
       seven days aDer death.

       We do not permit a non-TDCJ employee be present in the execu6on chamber during the
       execu6on, which precludes Mr. Murphy’s spiritual advisor from being present. Mr. Murphy
       should place his spiritual advisor on his witness list, and that way the spiritual advisor can
       observe through the window in the witness room. If Mr. Murphy would like to visit with his
       spiritual advisor prior to the execu6on, we can provide a 6me beginning at 3 pm and ending
       no later than 4 pm on the day of the execu6on, as we have done for other inmates.

       Please let me know if you have any ques6ons or if you have any arrangements that you
       would like to make.

       Sharon Felfe Howell
       General Counsel
       Phone: 936.437.2141

       The informa6on contained in this email and any aVachments is intended for the exclusive
       use of the addressee(s) and may contain conﬁden6al, privileged, or proprietary informa6on.
       Any other use of these materials is strictly prohibited. This email may not be forwarded
       outside the Texas Department of Criminal Jus6ce, Oﬃce of the General Counsel, without the
       permission of the original sender. If you have received this material in error, please
       immediately no6fy me by telephone and destroy all electronic, paper, or other versions

       From: Dow, David R [mailto:DDow@Central.UH.edu]
       Sent: Thursday, February 28, 2019 2:09 PM
       To: Sharon Howell <Sharon.Howell@tdcj.texas.gov>
       Cc: Newberry, Jeﬀ <jrnewber@Central.UH.EDU>
       Subject: spiritual advisor for patrick murphy

           ***********************************************
           **************
           CAUTION: This email was received from an EXTERNAL source, use caution when clicking links
           or opening attachments.
                                                                23
   Case 4:19-cv-01106 Document 1-2 Filed on 03/26/19 in TXSD Page 2 of 2

  or opening attachments.
  If you believe this to be a malicious and/or phishing email, please contact the Information Security
  Office (ISO).
  ******************************************************
  *******

sharon --

you may be aware that i represent patrick murphy, who is scheduled to be executed on
march 28. i am writing about the issue of a spiritual advisor.

murphy is a buddhist. his spiritual advisor is reverend hui-yong shih. murphy would like
hui-yong to be present with him in the execution chamber because murphy’s faith teaches
that, in order to enter into what he understands to be the “pure land,” he must focus on the
buddha at the time of death, and reverend shih’s presence in the chamber would make that
possible.

murphy’s religion also dictates that the body of a deceased person not be disturbed for seven
days after the person has died. we realize asking this of TDCJ is a long shot (but i am
nevertheless asking anyway), but, as a fallback position, reverend shih has advised murphy
it would suffice to honor this tradition for his body not to be disturbed for seven minutes
after he is killed. murphy’s believes that the chaplain who is ordinarily present in the
execution chamber during executions holds the toe of the person who is being killed until he
dies. however, because being touched at the time he dies would violate his belief that his
body should not be disturbed, murphy also requests that the chaplain, if present, not touch
him.

i am happy to arrange a time to chat about these requests. i think they are reasonable and
hope we can address them administratively rather than through litigation.

my usual thanks for your attention,

-- drd


David R. Dow
Cullen Professor, University of Houston Law Center
Rorschach Visiting Professor of History, Rice University
4604 Calhoun Rd., Houston, TX 77204-6060
713-743-2171, DDow@UH.edu
www.davidrdow.com, @drdow
assistant: Lillian A. White, LAWhite@central..uh.edu, 713-743-7674




                                                24
